Appleton, C. J.
This is an action of assumpsit for work and labor done and materials furnished.
It seems that the defendants on Sept. 12, 1870, entered into a written contract with one John E: Coffin, to build a paper mill for them. The defense was, that Coffin, by virtue of a parol agreement prior to the written one, was to do the work and furnish the materials sued for in this action.
The presiding judge, to whom the case was referred, found, whether the work and materials in controversy were included in the contract made by the defendants with Coffin or not, that they did contract with the plaintiff to perform the labor and furnish the materials as charged in his account. The finding of the judge as to any matter of fact is conclusive. As the work was done by the plaintiff for the defendants, and under a contract with them, they are legally as well as equitably liable.
The defendants offered to prove, by parol testimony, an agreement between Woodman, one of the defendants, and said Coffin, to do the work and furnish the materials sued for, but, it appearing that the parol agreement was subsequently reduced to writing, the court excluded it.
This exclusion was correct. The previous conversations having been reduced to a written contract, that contract, in the absence of fraud, is the best proof of their agreement, and it cannot be varied or contradicted by parol evidence. McLellan v. Cumberland Bank, 24 Maine, 566; 1 Greenl. on Ev. § 275. Further, it was no answer to the plaintiffs’ claim for work done and for materials furnished the defendants under a contract with them, that they had contracted with some other person to do the work and furnish the materials, which had not been done nor furnished.
As the prior parol agreement had been merged in a written contract, the parol agreement ceased to have any validity. As the *468defendants contracted with, the plaintiff to do certain things which he had done, it was nothing to him what bargains they might have made with others.
The defendants having cross-examined Coffin upon what was immaterial must be concluded by his answers.

Exceptions overruled.

Cutting, Walton, Dickerson, Daneorth, and Tapley, JJ., concurred.